Citation Nr: 0802503	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension secondary to service-connected solitary pelvic 
kidney.  

2.  Entitlement to service connection for heart disease 
secondary to service-connected solitary pelvic kidney.  

3.  Entitlement to an evaluation in excess of 30 percent for 
solitary pelvic kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1976 to September 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge in Little Rock, Arkansas; a transcript of 
that hearing is of record.

In August 2006, a Statement of the Case addressing the issues 
on appeal was issued to the veteran.  In August 2007, the 
veteran submitted a claim of entitlement to service 
connection for depression.  In response, additional VA 
treatment reports, primarily related to the veteran's mental 
disorder, were incorporated into the claims file.  Although 
the issues on appeal are mentioned in passing in the 
additional reports, the Board finds that a remand for initial 
RO review is not warranted under the provisions of 38 C.F.R. 
§ 20.1304 (2007).  In this regard, the Board notes that the 
records are cumulative in that they show continued treatment 
for hypertension and a heart disease, and are not pertinent 
to the veteran's service-connected solitary pelvic kidney 
disorder.  Thus, no additional action in this regard is 
warranted.


FINDINGS OF FACT

1.  A claim for service connection for hypertension was 
denied by the Board in July 2001.

2.  The evidence received since the July 2001 Board decision 
is new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection.  

3.  There is no medical evidence showing that the veteran has 
heart disease secondary to, or aggravated by, his service-
connected solitary pelvic kidney.  

4.  The competent and probative medical evidence of record 
shows the veteran's solitary pelvic kidney is manifested by 
normal kidney function and a current creatinine level of 1.2.  
He currently exhibits no evidence of albuminuria, edema, 
decreased kidney function, or hypertension with diastolic 
pressure of predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The July 2001 Board denial is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2007).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The veteran does not have heart disease that is 
proximately due to, aggravated by, or the result of service-
connected solitary pelvic kidney.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2007); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).

4.  The criteria for evaluation in excess of 30 percent for a 
solitary pelvic kidney have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115 
Diagnostic Code (DC) 7500 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO first denied the veteran's claim of entitlement to 
service connection for hypertension in a March 2000 rating 
decision.  The denial was based upon the RO's finding that 
the evidence did not establish any relationship between 
hypertension and the veteran's service-connected kidney.  The 
claim was later denied by the Board in July 2001, affirming 
that the veteran's hypertension was unrelated to his service-
connected disability.  See generally, 38 C.F.R. § 3.310(a).

The Board's July 2001 decision is final.  38 C.F.R. § 20.1100 
(2007).  A final decision cannot be reopened and reconsidered 
by the VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  38 U.S.C.A. § 5108 (West 2002); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in July 2005, so the amended regulatory provisions governing 
new and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the July 2001 
Board decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Factual Background & Analysis

Evidence before the Board in July 2001 included service 
medical records (SMRs), which show the veteran's solitary 
congenital pelvic kidney was discovered in 1979.  Post-
service records document treatment for hypertension since the 
1990s.  Also of record is a December 1992 VA examination 
report noting the presence of congenital pelvic kidney and 
diagnosis of hypertension.  The examiner determined that the 
hypertension was not related to the solitary pelvic kidney.  
In December 1999, the veteran was afforded a VA examination.  
Again the examiner's impression was that the veteran had 
essential hypertension unrelated to his congenital solitary 
left pelvic kidney.  

Evidence received since the July 2001 Board decision consists 
primarily of VA treatment records and examination reports and 
testimony from a personal hearing in August 2007.  During an 
August 2005 renal consultation the examiner mentioned the 
veteran's history of hypertension "possibly secondary to 
solitary kidney."  However, upon closer review of this 
report it appears that this was an inadvertent reference to 
both disorders, rather than a specific medical determination.  
A May 2006 VA examination report noted the history of 
solitary pelvic kidney since 1978 and essential hypertension 
since 1986.  The examiner noted the veteran had essential 
hypertension which was not related to his solitary pelvic 
kidney.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to a claimant is not new and 
material].

Although the evidence associated with the file since the 2001 
Board decision is "new" in the sense that it was not 
previously of record, it is not "material" for purposes of 
reopening the claim because it does not show that the 
veteran's hypertension is a result of his service-connected 
solitary pelvic kidney (which is the pivotal issue underlying 
the claim for service connection), and thus it does not raise 
a reasonable possibility of substantiating the claim.  

To the extent that the veteran has offered testimony in 
August 2007 in an attempt to establish during service, the 
Board notes that such evidence essentially constitutes 
reiterations of assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether his 
hypertension is related to his service-connected kidney, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the unsupported lay statements, even if new, 
cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for hypertension.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  The Court has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

Factual Background and Analysis

The veteran has previously established service connection for 
solitary pelvic kidney, rated as 30 percent disabling.  He 
now contends that he has developed heart disease secondary to 
his service-connected disability.  He does not otherwise 
contend that the heart disease began in service, or is 
directly related to his active service, nor is this shown by 
the record to be the case, thus limiting his argument to 
principles of secondary service connection.  Accordingly, the 
Board will analyze the veteran's claim on that basis.  

There are essentially no pertinent clinical records 
associated with the claims file until 2005, when the veteran 
began fairly regular treatment for atrial fibrillation during 
a period of hospitalization.  The medical examiner did not 
associate the veteran's atrial fibrillation to his service-
connected kidney.  

In May 2006, the veteran was referred for VA examination for 
the specific purpose of obtaining an opinion as to whether or 
not his heart disease could be related to his kidney.  A 
cardiolite stress test was negative for ischemia but did 
reveal global hypokinesis with left ventricular ejection 
fraction of 42 percent.  Cardiac catheterization revealed 
non-obstructive coronary artery disease with 50-60 percent 
blockage in the mid right coronary artery.  The examiner 
thereafter concluded that the atrial fibrillation, 
hypertensive cardiovascular disease and coronary artery 
disease were all related to the non service-connected 
hypertension.  However, he also concluded that the 
hypertension was not related to the solitary pelvic kidney.  
In rendering this opinion, the examiner took into 
consideration the veteran's previous medical history and 
medical evaluations.

There is nothing in the claims file, other than the veteran's 
August 2007 testimony, which would tend to establish that his 
heart disease is related to his kidney.  He has not brought 
forth any medical evidence that would either refute the 2006 
VA opinion or suggest a nexus between the two disorders.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  As it is 
the province of trained health care professionals to enter 
conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 
7 Vet. App. 134, 137 (1994), the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
competent medical opinion in the record conclusively found no 
etiological relationship between the service-connected 
solitary pelvic kidney and subsequent development of heart 
disease.

Thus, the Board finds that there is no medical basis for 
holding that the veteran's heart disease and service-
connected kidney are etiologically or causally associated.  
This also refutes any grant of service connection on the 
basis of Allen, which would be permitted if any service-
connected kidney caused aggravation of the heart disease.

As such, the evidence preponderate against the veteran's 
claim and is not in equipoise.  The matter is denied.

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

Factual Background and Analysis

By a rating decision in February 1980, the RO granted service 
connection for solitary pelvic kidney and assigned a 30 
percent evaluation under DC 7500.  

Under DC 7500, the removal of one kidney warrants a minimum 
evaluation of 30 percent, but an evaluation in excess of 30 
percent is based on renal dysfunction if nephritis, 
infection, or pathology is demonstrated in the remaining 
kidney.  38 C.F.R. § 4.115b, (2007).  

Renal dysfunction is rated at 30 percent when there is 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent rating is warranted when there is 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under diagnostic Code 7101.  An 80 percent rating 
requires persistent edema and albuminuria with BUN 40 to 80 
mg%; or creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating requires 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  See 38 C.F.R. § 4.115a. (2007).

Under DC 7101 a 40 percent rating is provided for 
hypertension manifested by diastolic pressure predominantly 
120 or more with moderately severe symptoms.  A 60 percent 
rating requires diastolic pressure of 130 or more.  38 C.F.R. 
§ 4.104 (2007).

In connection with his recent claim for increase, the veteran 
underwent VA examination in August 2005.  His history of 
solitary pelvic kidney and intermittent gross hematuria was 
noted.  The veteran complained of problems with near urinary 
retention, urgency and frequency and was placed on 
medication.  A cytoscopy revealed an enlarged prostate and an 
inability to completely empty the bladder.  His last IVP 
(intravenous pyelogram) was three years prior.  On 
examination the abdomen was very protuberant and because of 
the thick abdominal wall, the examiner could not palpate the 
kidney.  However there was no evidence of any masses and no 
tenderness in this area.  Examination of the external genital 
was normal and there were no nodules or firmness on 
examination of the prostate.  Because of his history of 
hematuria and difficulty voiding, the examiner recommended 
24-hour urinary protein and/or creatinine clearance studies 
to check the function of his solitary kidney as well as an 
ultrasound or computed tomography (CT) scan.  A blood 
pressure reading taken during follow-up evaluation was 
209/112.  

The veteran was reexamined in December 2005.  Examination was 
again generally within normal limits.  The veteran was 
voiding acceptably at this time with medication.  There was 
no evidence of persistent edema and the veteran had not had 
any further prostatic bleeding, which led the examiner to 
conclude that any voiding dysfunction was more likely to due 
to the veteran's prostatic condition of benign obstruction.  
He also concluded that any prostatic bleeding by history was 
more likely because the veteran was on anticoagulation 
therapy.  

A January 2006 CT scan of the pelvis showed a solitary pelvic 
kidney normal in size and shape with normal cortical 
thickness and no hydronephrosis.  There were no intrarenal 
calcifications or ureteral stones evident.  The bladder had a 
normal contour and the prostate gland and seminal vesicles 
appeared normal.  Laboratory results at that time showed 
essentially normal renal function with creatinine of 1.2 and 
blood urea nitrogen (BUN) of 11.  

The most recent laboratory results in May 2006, again showed 
normal renal function with albumin of 3.9, creatinine of 1.2 
and BUN of 12.  Blood pressure readings taken during this 
time period were 155/85 and 152/83 and 115/53.  

Considering the pertinent medical evidence of record in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 30 percent for solitary pelvic kidney is not 
warranted.

Careful review of the clinical history in the veteran's 
claims file fails to reveal that the veteran has ever had any 
malfunction, abnormality, or disease of his solitary kidney.  
The medical evidence has uniformly revealed the kidney to be 
normal and there has never been demonstration of any acute or 
chronic nephritis, infection or pathology of the kidney.

Furthermore, the medical evidence associated with the claims 
file does not reveal that the veteran has constant 
albuminuria or edema; in fact laboratory studies show 
creatinine levels have not been shown to be more than 1.2.  
Although the veteran complains of voiding difficulties, there 
is no finding of an existing kidney abnormality and there is 
certainly no definite decrease in kidney function 
demonstrated in any evidence on file.  Rather the most recent 
VA examiner opined that the veteran's urinary problems and 
hematuria were more likely than not secondary to his prostate 
and not his solitary pelvic kidney.  

The veteran does have hypertension, but blood pressure 
readings throughout the claims file fail to record a single 
reading demonstrating a diastolic pressure of 120 or more 
under DC 7101.  Therefore, the veteran is not shown to have 
renal dysfunction of his solitary kidney and fails to meet 
any of the criteria for the next higher evaluation of 60 
percent under the schedular criteria for renal dysfunction.

In an effort to afford the veteran the highest possible 
evaluation, the Board has considered his solitary pelvic 
kidney disorder under all potentially applicable diagnostic 
codes.  In this context, the Board notes the veteran has 
never been shown to have an abscess or tuberculosis of the 
kidney, chronic nephritis or pyelonephritis, arteriolar 
nephrosclerosis, nephrolithiasis, hydronephrosis, 
ureterolithiasis, stricter of the ureter, stricter or fistula 
of the urethra, chronic cystitis, calculus or fistula of the 
bladder, problems with the penis, testes, or prostate gland, 
chronic epididymo-orchitis, or malignant neoplasms of the 
genitourinary system.  Therefore, DCs 7501 to 7528 are not 
for application in this case.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In a July 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
Board also finds that the July 2005 letter meets the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim for service connection for hypertension.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran's service medical 
records, post service medical reports, and VA examination 
reports are of record.  The veteran also appeared at a 
hearing before the undersigned.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for hypertension is denied.

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected solitary pelvic kidney is 
denied.  

Entitlement to an evaluation in excess of 30 percent for 
service-connected solitary pelvic kidney is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


